Judgment reversed. See journal entry.
It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed; for the reason that, on the measure of damages the trial court erred in its general charge and in directing the jury not to consider the cost of installation and mainte*413nance of the machines in controversy; the measure of damages having been fixed by the contract, to-wit: the loss sustained thereunder by the plaintiff below for its breach, less the diminution in the reasonable cost of installation and maintenance.
It is therefore considered by this court that the verdict be, and the same is, set aside and a new trial granted at the cost of the defendant in error.
Wanamaker, Newman, Jones and Matthias, JJ-, concur.